      Case 2:16-cv-01133-JD Document 255 Filed 11/30/20 Page 1 of 5


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASPEN SPECIALTY INSURANCE                    CIVIL ACTION
COMPANY,
               Plaintiff,

           v.
                                             NO. 16-1133
HOSPITALITY SUPPORTIVE
SYSTEMS, LLC,
EDWARD E. SNOW,
THE CARMAN CORPORATION,
SELECTIVE RISK MANAGEMENT,
LLC, SELECTIVE LAW GROUP, LLC,
JOHN W. CONNELLY, JR., CHARLES
M. O’DONNELL, ESQ., McGRIFF
SIEBELS & WILLIAMS, INC.,
INSERVCO INSURANCE SERVICES,
INC., TRIGEN INSURANCE
SOLUTIONS, INC.,
TRIGEN HOSPITALITY GROUP, INC.,
PATRIOT UNDERWRITERS, INC.,
PATRIOT NATIONAL, INC.,
ABC CORPORATIONS 1-25,
CHICKIE’S AND PETE’S, INC.,
4010, INC.,
PACKER CAFÉ, INC., trading as
“CHICKIE’S & PETE’S,”
4010, LLC
POQUESSING MANAGEMENT, LLC
POQUESSING PROFESSIONAL
BUILDING, LLC,
CPC INTERNATIONAL, LLC, trading as
“ PHILADELPHIA’S FAMOUS C&P,”
WRIGHT FOOD SERVICES, LLC,
CPC BUCKS, LLC,
AUDUBON CPC, LLC,
WARRINGTON CPC, LLC
DREXEL HILL CPC, LLC,
VENUE FOOD SERVICES, LLC
CRABCO PA GP LLC,
130 CRABCO REALTY NJ, LLC,
130 CRABCO NJ, LLC, trading as “
CHICKIE’S AND PETE’S,”
EHT CRABCO NJ, LLC, trading as
“CHICKIE’S AND PETE’S,”
WW-CPC, LLC,
OC-CPC,LLC,
      Case 2:16-cv-01133-JD Document 255 Filed 11/30/20 Page 2 of 5


AC-CPC,LLC
CRABCO ENTERPRISES, LLC
CPC PROPERTIES, INC.,
CRABCO ENTERPRISES PA LP,
PALMER SOCIAL CLUB, INC., and
RAVEL HOTEL, LLC, trading as
“PENTHOUSE 808”
                Defendants.
HOSPITALITY SUPPORTIVE
SYSTEMS, LLC,
                Plaintiff,

          v.

ASPEN SPECIALTY INSURANCE
COMPANY,
                      Defendant.
BALIS FAMILY RESTAURANT CORP.,
and
ADELPHIA DEPTFORD, INC.,
collectively trading as “ADELPHIA
RESTAURANT,”
                      Plaintiffs,

          v.

HOSPITALITY SUPPORTIVE
SYSTEMS, LLC,
EDWARD SNOW,
JOHN W. CONNELLY, JR.,
SELECTIVE RISK MANAGEMENT,
LLC, SELECTIVE LAW GROUP, LLC,
CHARLES M. O’DONNELL,
ANTHONY DiiENNO,
ASPEN SPECIALTY INSURANCE
COMPANY, and
AMTRUST INTERNATIONAL
UNDERWRITERS, LTD.,
                Defendants.

HOSPITALITY SUPPORTIVE                        CIVIL ACTION
SYSTEMS, LLC, SELECTIVE RISK
MANAGEMENT LLC, EDWARD SNOW,
CHARLES M. O’DONNELL, JOHN
CONNELLY and ANTHONY DiIENNO.
                Plaintiffs,                   NO. 18-3777

          v.
                                    2
             Case 2:16-cv-01133-JD Document 255 Filed 11/30/20 Page 3 of 5




 AIG SPECIALTY INSURANCE
 COMPANY, HUB INTERNATIONAL
 MIDWEST LIMITED and MARSH &
 McLENNAN COMPANIES, INC.,
                 Defendants.

                                            ORDER

        AND NOW, this 30th day of November, 2020, upon consideration of the letters from

counsel for the parties in the above-captioned cases (Civil Action No. 16-1133, Document Nos.

251 and 252, dated October 29, 2020, and Document No. 253, dated October 30, 2020), whereby

the parties consent to the appointment of the Honorable Thomas J. Rueter, United States

Magistrate Judge (Ret.), now a neutral with dispute resolution provider JAMS, as Special Master

to serve as settlement mediator and discovery master to address the question of settlement,

discovery issues and all related issues in the above-captioned cases by reason of Judge Rueter’s

extensive experience in handling such issues in the above-captioned cases as a magistrate judge,

IT IS ORDERED that the HONORABLE THOMAS J. RUETER, U.S. MAGISTRATE

JUDGE (RET.), is APPOINTED as SPECIAL MASTER under the following terms:

        1.       In performing his duties, the Special Master shall proceed with all reasonable

diligence to serve as a settlement mediator and discovery master to oversee and supervise all

settlement discussions and discovery in the above-captioned cases.

        2.      The Special Master shall have all authority under Rule 53(c), including the

authority to require the submission of reports, call conferences, and hold hearings in order to

determine the status of issues relating to discovery. The Special Master shall hear, resolve and

make rulings on all disputes regarding discovery and, when appropriate, enter orders setting forth

his rulings.

        3.      The Special Master may communicate ex parte with any party or the Court.



                                                 3
            Case 2:16-cv-01133-JD Document 255 Filed 11/30/20 Page 4 of 5


       4.      The Special Master shall, until the conclusion of this matter, maintain files

consisting of: (a) all billing records; (b) all documents received from the parties; and (c) any

written orders, findings, or recommendations. The Special Master shall email any orders he

issues to the parties and any such order shall also be filed with the Court via Electronic Case

Filing (ECF). To assist the Special Master with the preparation and filing of any discovery-

related orders and Reports and Recommendations, the Special Master is authorized to seek the

assistance of Deputy Clerk, Deborah Owens or her successor or designee.

       5.      The Special Master shall provide periodic reports to the Court covering the status

of settlement negotiations and discovery disputes.

       6.      The Special Master shall be compensated for his services at his established rate of

$750.00 per hour, and for all costs related to his duties as a Special Master. JAMS, on behalf of

the Special Master, shall submit detailed monthly bills for all fees and expenses directly to

counsel for the parties who shall take responsibility for prompt payment by their respective

clients. Scheduling shall be arranged with JAMS case administrator, Alyssa DeTreux. Counsel

for each party shall provide Ms. DeTreux with their email addresses and phone numbers by

sending them to adetreux@jamsadr.com.

       7.      As agreed to by the parties, the fees and expenses incurred by the Special Master

shall be shared equally among the parties, with the HSS Defendants (HSS, SRM, SLG, Carman

Corporation, Snow, Connelly, O’Donnell and Diienno) to be considered one party for allocation

purposes. Furthermore, as agreed by the parties, Palmer Social Club, an intervenor in the above

cases, shall contribute to the payment of fees and expenses for only two mediation sessions, and

the allocation of fees and expenses will be adjusted accordingly.

       8.      The Court’s previous Orders staying discovery in this matter shall remain in effect

until further order of the Court or Special Master.


                                                  4
            Case 2:16-cv-01133-JD Document 255 Filed 11/30/20 Page 5 of 5


       9.      In accordance with Rule 53(b)(3), the Special Master has filed an affidavit

disclosing that there is no ground for disqualification under 28 U.S.C. § 455.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                5
